Citation Nr: 0422228	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-11 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 that denied the veteran's 
claim for service connection for coronary artery disease, 
claimed as secondary to the veteran's service connected 
psychiatric disability.  

In a rating action of September 2002 the RO found that new 
and material evidence had not been submitted to reopen a 
claim for connection for residuals of frozen feet that had 
been previously denied in an unappealed rating actions of 
August 1996 and May 1999.  In a rating decision in November l 
2002, the RO denied the veteran's claim for a total rating 
for compensation purposes based on individual 
unemployability.  

The veteran appeared and gave testimony at a September 2003 
RO hearing before a hearing officer at the RO, and he gave 
further testimony at a February 2004 hearing videoconference 
before the undersigned.  Transcripts of these hearings are in 
the claims folder.  

The issue of entitlement to a TDIU is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 1996, and  May 1999 decisions, the RO denied 
the veteran's claims for service connection for residuals of 
frostbite.  The veteran submitted a notice of disagreement 
with the May 1999 decision, but did not submit a substantive 
appeal after the statement of the case, and the RO closed his 
appeal.

2.   Subsequently received evidence relates to a previously 
unestablished fact necessary to substantiate the claim, 
namely that the veteran's has residuals of frostbite 
sustained during service.

3.  The evidence of indicates that the veteran's has 
residuals of frostbite sustained during service.  

4.  The evidence of indicates that the veteran's coronary 
artery disease is related to his service connected PTSD.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
residuals of frostbite and the veteran's claim for service 
connection for residuals of frostbite is reopened. 38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2003).  

2.  Residuals of frostbite were incurred during service.  
38 U.S.C.A. § 1110 (West 2002):38 C.F.R. § 3.303(d) (2003).  

3.  The veteran's coronary artery disease is proximately due 
to or the result of the service connected disability.  38 
C.F.R.§ 3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A. (West 2002).

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

The Board will therefore proceed to consider the issues 
currently in appellate status on the basis of the evidence of 
record.  



I.  New and Material Evidence to reopen a Claim for Service 
Connection For Frostbite.

The evidence that was of record at the time of the May 1999 
final rating decision that denied service connection for the 
residuals of frozen feet may be briefly summarized.  Service 
personnel records indicate that the veteran participated in 
operations in south and central Korea between May 1951 and 
April 10, 1952.  The veteran's service medical records 
contain no complaints, findings, or diagnoses indicative of 
frostbite and his October 1953 examination prior to service 
discharge contained no relevant findings.  

During a VA examination in June 1996, the veteran gave a 
history of sustaining frostbite in 1951 while serving in 
Korea.  He stated that he had experienced infrequent episodes 
of pain and tingling in the feet and hands ever since and 
that these episodes were becoming more frequent.  Evaluation 
of the hands showed no abnormalities while evaluation of the 
feet and toes revealed decreased sensation to touch.  The 
diagnoses of the examination included peripheral neuropathy 
and history of frostbite with no residuals.  The examiner did 
not believe that the neuropathy was related to the veteran's 
reported history of in-service frostbite.  

On VA examination conducted in February 1999, the veteran 
again gave a history of frostbite during his service in 
Korea.  He said that at present his feet and hands ached and 
tingled mostly during cold weather and his toes would become 
numb.  He also indicated that his feet were very sensitive to 
cold.  On evaluation numbness was noted in the left great toe 
and the second and third fingers of each hand.  

Diminished sensation in the hands and feet to pinprick and 
touch was reported.  X-rays indicated mild arthritic changes 
in the first metatarsophalangeal joints, bilaterally and mild 
arthritic changes in the hands and wrists.  The diagnoses 
were cold injury residuals with numbness, tingling, and 
burning sensation, and cold sensitization.  

The evidence associated with the claims folder subsequent to 
the May 1999, rating action that denied service connection 
for residuals of frostbite included a VA report of nerve 
conduction and electromyographic studies that revealed 
electrodiagnostic of polysensory neuropathy in the lower 
extremities that was likely related to the veteran's 
frostbite history.  

In a June 2002 statement, a VA podiatrist stated that the 
veteran was seen regularly for neuropathic pain in both feet.  
It was noted that the veteran had a history of frostbite 
during the Korean War and recent studies had found 
polysensory neuropathy in the lower extremities which were 
"likely to be related to frostbite".  

At a September 2003 hearing before a hearing officer at the 
RO the veteran said that he sustained frostbite injuries to 
the feet in Korea during the winter of 1951.  He said that he 
had been treated for the residuals of frostbite by private 
physicians after service, but these physicians were now 
deceased.  He said that these physicians told him that his 
problems were due to frostbite of his feet.  

During a February 2004 hearing before the undersigned via 
videoconference the veteran said that the temperature would 
sometimes fall to 30 degrees below zero in Korea.  He said 
that during the cold weather his feet were immersed in water 
and turned blue.  He said that he was then seen treated by a 
corpsman who provided him with extra dry socks.  The veteran 
denied any exposure to cold after service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that such had its onset during service.  
38 C.F.R. § 3.303(d).  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103. The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers. Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim. New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a)

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The basis for the May 1999 rating action by the RO that 
denied service connection for residuals of frostbite was, 
essentially, that there was no clinical evidence showing in-
service treatment for frostbite during service, no continuity 
of treatment for frostbite symptomatology, and no link 
between the claimed frostbite during service and his current 
symptoms.

The evidence associated with the record since the May 1999 
rating action includes VA clinical evidence and medical 
statements that relate neuropathy of the lower extremities to 
frostbite of the feet.  Although the February 1999 
examination also seemed to relate current disability to cold 
injury, that opinion was arguably less explicit than the June 
1996 examination, which concluded with an opinion that here 
were no cold injury residuals.  

The recent podiatrist's opinion adds weight to the findings 
on the February 1999 examination.  During recent hearings, 
the veteran stated that he was exposed to extreme cold in 
service and that he sought medical treatment during service 
for his foot symptoms.  The veteran also said that he 
received treatment for this problem after service from now 
deceased physicians who attributed the veteran's problems to 
frostbite.  This testimony goes to bases for the prior 
denial, namely that there was no evidence of cold injury in 
service, and no evidence of a continuity of symptomatology.

Bearing in mind that the accuracy of this testimony must be 
assumed for purposes of determining whether there is new and 
material evidence, this recent evidence relates to the 
essential elements of service connection.  It provides 
competent evidence of chronic residuals of in-service 
frostbite.  This evidence helps to balance the evidence in 
favor of a finding of service connection.  As such, it goes 
to previously unestablished elements necessary for a grant, 
and raises a reasonable possibility of an allowance.  It is 
thus new and material.

Turning to the merits of the veteran's claim, the Board notes 
that the veteran served in Korea during the winter of 1951-
1952.  The veteran has reported that he served in a combat 
role.  In any event it is reasonable to expect that he was 
exposed to cold while serving in the Korean War during 
winter.  See also 38 U.S.C.A. § 1154(b) (West 2002) 
(providing presumptions for combat veterans claiming service 
connection for disease or injury consistent with the 
circumstances of service).  

The evidence is also clear that the veteran has a current 
disability, namely polysensory neuropathy in the lower 
extremities.  The record contains one opinion against linking 
the current neuropathy to in-service cold exposure.  However, 
the examiner conducting the February 1999 examination linked 
the pain, tingling and burning sensation to the in-service 
cold exposure; and the VA podiatrist linked the current 
neuropathy to cold exposure.  The Board notes parenthetically 
that the only reported cold exposure occurred during service.  

The Board finds this record to be at least in relative 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, the claim for service connection for residuals of 
frostbite, namely polysensory neuropathy.


II.  Service Connection for CAD

In regard to the issue of service connection for CAD, the 
Board notes that thee veteran's service medical records 
contain no findings or diagnosis of CAD, and the evidence 
does not show that such was manifested within one year of the 
veteran's discharge from service.  Thus, service connection 
for CAD on a direct incurrence basis is not for 
consideration, nor is it contended otherwise.  It is 
contended, however, that the veteran's currently diagnosed 
CAD is related to his service connected PTSD, currently 
evaluated as 70 percent disabling.  

Private clinical records and statements from private 
physicians reveal that the veteran underwent coronary artery 
bypass surgery in February 2001.  In a March 2001 statement, 
a private physician noted the veteran's coronary artery 
bypass surgery in February 2001, and opined that the 
veteran's CAD was undoubtedly related, at least in part, to 
the veteran's stress and depression.  In a May 2002 
statement, another private physician noted the veteran's CAD 
and stated that the veteran's PTSD, depression, and anxiety 
likely contributed to his current condition.  

Following a VA Cardiovascular examination conducted in April 
2002, the examining physician noted that the veteran had 
several risk factors for CAD, including heavy smoking, 
obesity, and hypercholesterolemia, as well as a history of 
stress due to PTSD.  The doctor said that all of these 
factors were very likely contributory to the veteran's CAD.  
The doctor believed that the veteran's smoking, obesity, and 
hypercholesterolemia were the predominant factors leading to 
the veteran's heart disability.  He said that the degree of 
importance of the veteran's PTSD in the development of CAD 
was indeterminate.  

Under the applicable criteria, service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  The Court has held that service connection 
on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The above evidence indicates clearly that the veteran's CAD 
is, at least in part, due to the service connected PTSD.  In 
view of this, and given the holding of the Court in Allen v. 
Brown, supra, the Board finds that secondary service 
connection for CAD is warranted.  


ORDER

New and material having been submitted, the claim for service 
connection for residuals of frostbite is granted.

Service connection for residuals of frostbite, namely sensory 
neuropathy of the lower extremities, is granted.  

Secondary service connection for CAD is granted.  



REMAND

Given the grants of service connection for frostbite 
residuals and for CAD in the above, decision, the agency of 
original jurisdiction must re-consider the veteran's claim of 
entitlement to TDIU.  

Additionally, VA is required to specifically inform the 
claimant of the evidence needed to substantiate the claim, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
The RO has not provided this notice with regard to the 
veteran's claim for entitlement to TDIU currently on appeal.

In adjudicating claims for TDIU, VA is required to obtain a 
medical opinion as to the impact of the veteran's 
disabilities on his ability to maintain gainful employment.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this case 
a current VA examination is needed to determine the effect of 
the veteran's service-connected disabilities on his ability 
to work.  

In view of the above, the issue of entitlement to a TDIU is 
REMANDED to the RO for the following action: 

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (2003) 
(VCAA notice) with regard to the claim 
for TDIU.  

2.  The AMC or RO should afford the 
veteran a VA examination to determine the 
effects of the service-connected PTSD, 
residuals of frostbite, and CAD, on the 
veteran's ability to maintain employment 
consistent with his education and 
experience.  The examiner should review 
the claims folder, and note such review 
in the examination report, or in an 
addendum to the examination report.

At the conclusion of the examination, the 
examiner should express an opinion as to 
whether the veteran's service connected 
disabilities, at least as likely as not 
(50 percent likelihood or more), preclude 
him from maintaining gainful employment 
consistent with his education and 
occupational experience.

3.  The AMC or RO should then 
readjudicate the veteran's claims, and if 
the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

The case should be returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



